Case 2:19-cv-00482-ODW-AFM Document 57 Filed 04/27/20 Page 1 of 3 Page ID #:219




 1                                                                                        O
                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11 SHILIN JIANG,                                    Case №. 2:19-cv-00482-ODW (AFMx)
12                     Plaintiff,                   ORDER GRANTING PLAINTIFF’S
13        v.                                        MOTION TO DISMISS [56]
14 DA ZI CHEN et al.
15                    Defendants.
16
17         Before the Court is Plaintiff Shilin Jiang’s Motion to Dismiss (“Motion”) his
18   complaint. (Pl.’s Mot. to Dismiss (“Mot”), ECF No. 56.) Having considered the papers
19   filed in connection with the Motion, the Court deems the matter appropriate for decision
20   without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15. Accordingly, the Court
21   VACATES the hearing on May 4, 2020, at 1:30 p.m.
22         Plaintiff initiated this action against Defendants Da Zi Chen, the City of San
23   Gabriel, Officer Mike Messropian, Officer Oleg Zhivaga, and Officer Gabino Banuelos
24   based on federal question jurisdiction, asserting several claims under 42 U.S.C. §§ 1983
25   and 1985, as well as various state law claims. (See Compl., ECF No. 1.) On June 18,
26   2019, the Court dismissed Defendants Messropian and Banuelos with prejudice,
27   pursuant to the stipulation of the parties. (Order re Dismissal of Various Claims and
28   Defs., ECF No. 21.) On April 2, 2020, the Court dismissed Defendants City of San

                                                1
Case 2:19-cv-00482-ODW-AFM Document 57 Filed 04/27/20 Page 2 of 3 Page ID #:220




 1   Gabriel and Zhivaga with prejudice, also pursuant to the stipulation of the parties.
 2   (Order, ECF No. 51.) As a result of these dismissals, only Plaintiff’s state law causes
 3   of action against Defendant Chen remain. Plaintiff now moves to dismiss his complaint
 4   and asks the Court to either maintain supplemental jurisdiction over the remaining state
 5   law claims against Defendant Chen or dismiss the state-law claims without prejudice.
 6   (Mot. 2.)
 7         Plaintiff filed his Motion on April 6, 2020, and set the hearing for May 4, 2020.
 8   (See Mot.) This hearing date required Defendant Chen to file any opposition no later
 9   than April 13, 2020. See C.D. Cal. L.R. 7-9. To date, Defendant Chen, who is
10   proceeding pro se, has not filed an opposition.
11         Local Rule 7-9 requires an opposing party to file an opposition to a motion not
12   later than twenty-one days before the designated hearing date. C.D. Cal. L.R. 7-9. A
13   party that does not file an opposition may be deemed to consent to the granting of the
14   motion. C.D. Cal. L.R. 7-12; see Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995)
15   (upholding district court’s dismissal of plaintiff’s complaint based on failure to oppose
16   motion as required by local rules). Before granting a motion to dismiss, the court must
17   weigh: (1) the public interest in expeditious resolution of cases, (2) the court’s need to
18   manage its docket, (3) the risk of prejudice to defendants, (4) public policy favoring
19   disposition of cases on the merits, and (5) the availability of less drastic measures.
20   Id. at 53. A court is not required to consider these factors explicitly. Ismail v. Cty. of
21   Orange, SACV 10-00901 VBF (AJWx), 2012 WL 12964893, at *1 (C.D. Cal. Nov. 7,
22   2012). In Ghazali, these factors were satisfied where the plaintiff received notice of the
23   motion and had “ample opportunity to respond.” Id.; see Ghazali, 46 F.3d at 54.
24         Here, the motion hearing was scheduled for May 4, 2020. Therefore, Defendant
25   Chen’s opposition papers were due on April 13, 2020. Plaintiff’s counsel spoke with
26   Defendant Chen and his wife via telephone regarding the motion. (See Decl. of T. Yu,
27   ECF No. 56-1.) Also, Plaintiff provided notice of the motion to Defendant Chen via
28   United States mail. (See Proof of Service, ECF No. 56.) Thus, Defendant Chen had


                                                 2
Case 2:19-cv-00482-ODW-AFM Document 57 Filed 04/27/20 Page 3 of 3 Page ID #:221




 1   notice of the Motion and opportunity to respond. Now, two weeks beyond Defendant
 2   Chen’s deadline to oppose, he has not filed an opposition, timely or otherwise.
 3   Accordingly, the Court deems Defendant Chen’s failure to oppose consent to granting
 4   the Motion.
 5         Further, a district court “‘may decline to exercise supplemental jurisdiction’ if it
 6   ‘has dismissed all claims over which it has original jurisdiction.’”          Sanford v.
 7   MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (quoting 28 U.S.C.
 8   § 1367(c)(3)). Here, all federal claims have been dismissed and the Court declines to
 9   exercise supplemental jurisdiction over Plaintiff’s state law claims.
10         Accordingly, the Court GRANTS Plaintiff’s Motion to Dismiss, and
11   DISMISSES Plaintiff’s remaining state law claims against Defendant Chen without
12   prejudice. (ECF No. 56.) As no claims remain against any Defendant, the Court
13   VACATES all dates and deadlines. The Clerk of the Court shall close the case.
14
15         IT IS SO ORDERED.
16
17         April 27, 2020
18
19                                ____________________________________
20                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



                                                 3
